*470MEMORANDUM **
Augustin Ferrer-Tenorio appeals his guilty-plea conviction and 37-month sentence for illegal re-entry following deportation, in violation of 8 U.S.C. § 1326. Ferrer-Tenorio’s counsel filed a motion to withdraw as counsel of record and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Ferrer-Tenorio has filed a pro se supplemental brief. Instead of filing an answering brief, the government has filed a motion to dismiss for lack of jurisdiction.
Based upon our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that Ferrer-Tenorio was sentenced within the terms of his plea agreement and has knowingly and voluntarily waived his right to appeal. See United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir.2000); United States v. Martinez, 143 F.3d 1266, 1270-72 (9th Cir.1998). We therefore lack jurisdiction over this appeal. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
Accordingly, counsel’s motion to withdraw as counsel of record is GRANTED, appellee’s motion to dismiss for lack of jurisdiction is GRANTED, and this appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the ccrarts of this circuit except as provided by Ninth Circuit Rule 36-3.